J-A06009-22

                                   2022 PA Super 52

    9795 PERRY HIGHWAY                         :   IN THE SUPERIOR COURT OF
    MANAGEMENT, LLC                            :        PENNSYLVANIA
                                               :
                                               :
                v.                             :
                                               :
                                               :
    WALTER BERNARD AND WYNTON                  :
    BERNARD                                    :   No. 926 WDA 2021
                                               :
                       Appellants              :

                   Appeal from the Order Entered July 7, 2021
               In the Court of Common Pleas of Allegheny County
                         Civil Division at GD-20-007843


BEFORE:      MURRAY, J., SULLIVAN, J., and COLINS, J.*

OPINION BY MURRAY, J.:                              FILED: March 29, 2022

        Walter Bernard and Wynton Bernard (Appellants) appeal from the order

denying their petition to strike or open the confessed judgment for

$100,882.37 entered against them and in favor of 9795 Perry Highway

Management, LLC (Perry Highway). After careful review, we affirm.

        The trial court summarized the case history as follows:

        [Appellants] entered into a commercial lease [(lease)] on July 7,
        2017, with [Perry Highway] for space to operate an escape room.
        The six-year lease commenced on November 1, 2018.
        [Appellants] fell behind on the rent by making only a half-payment
        in April, 2020, and thereafter did not make further payments. On
        June 5, 2020, [Appellants] sent a letter terminating the lease.
        [Perry Highway] responded that the lease was in default and
        demanded all sums due. [Perry Highway] filed a Complaint in
        Confession of Judgment on July 22, 2020. On August 4, 2020,
        [Appellants] filed a Petition to Open/Strike that is the subject of
        this appeal. [Appellants] argued that they should be excused from
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A06009-22


        paying rent based on the Commonwealth’s COVID-19 closure
        order of March 2020.

Trial Court Opinion, 9/14/21, at 1-2.

        Following the filing of an answer and new matter by Perry Highway, on

November 6, 2020, the trial court issued a rule to show cause setting a

schedule for discovery and briefing. While Perry Highway served discovery

requests and took depositions from Appellants, Appellants did not seek

discovery from Perry Highway. On July 7, 2021, the trial court issued an order

denying Appellants’ petition to open/strike.1 This appeal followed.2

        Appellants raise four issues for review:

        I.     Did the Trial Court err in failing to strike the confessed
               judgment for errors apparent on the face of the record,
               including but not limited to, defects on the face of the
               record, and a failure to comply with the advance notice
               provisions of Act 6 of 1974?

        II.    Did the Trial Court err by failing to find that the total
               prohibition of the use of real estate for the only purpose
               permitted by the lease was a frustration of the purpose of
               the lease, canceling the parties’ obligations under the lease?

        III.   Did the Trial Court err by failing to recognize that a claim
               was raised for a total temporary taking of the Lease by the
               government (the classic definition of the exercise of eminent
               domain) which, at the very least, raised a jury question,
               requiring the opening of the confessed judgment?
____________________________________________


1The trial court states that a hearing on the petition to open/strike occurred
on April 7, 2021. Trial Court Opinion, 7/7/21, at 1 (unnumbered). However,
no hearing is listed on the docket, there is no transcript in the record, and
neither party references a hearing in their briefs.

2   Appellants and the trial court have complied with Pa.R.A.P. 1925.


                                           -2-
J-A06009-22



      IV.   Did the Trial Court err by failing to open the judgment when
            the amount was obviously, and admittedly excessive,
            relegating the defense to the inefficient and uncertain
            process of execution, thus depriving [Appellants] of an
            opportunity to have the matter determined at a meaningful
            time and in a meaningful manner?

Appellants’ Brief at 7 (reordered for disposition).

      It is well-settled that a petition to strike off or open a confessed

judgment “appeals to the equitable and discretionary powers of the trial court,

and absent an abuse of discretion or manifest error, we will not disturb its

decision.” Courtney v. Ryan Homes, Inc., 497 A.2d 938, 941 (Pa. Super.

1985) (citations omitted). We have explained:

      A confessed judgment will be stricken “only if a fatal defect or
      irregularity appears on the face of the record.” A judgment by
      confession will be opened if the petitioner acts promptly, alleges
      a meritorious defense, and presents sufficient evidence in support
      of the defense to require the submission of the issues to a jury.
      In adjudicating the petition to strike and/or open the confessed
      judgment, the trial court is charged with determining whether the
      petitioner presented sufficient evidence of a meritorious defense
      to require submission of that issue to a jury. A meritorious
      defense is one upon which relief could be afforded if proven at
      trial.

Ferrick v. Bianchini, 69 A.3d 642, 647 (Pa. Super. 2013) (citations omitted).

      In other words, the petition to strike a confessed judgment must
      focus on any defects or irregularities appearing on the face of the
      record, as filed by the party in whose favor the warrant was given,
      which affect the validity of the judgment and entitle the petitioner
      to relief as a matter of law. “[T]he record must be sufficient to
      sustain the judgment.” The original record that is subject to
      review in a motion to strike a confessed judgment consists of the
      complaint in confession of judgment and the attached exhibits.




                                      -3-
J-A06009-22


         In contrast, “if the truth of the factual averments contained in [the
         complaint in confession of judgment and attached exhibits] is
         disputed, then the remedy is by proceeding to open the
         judgment,” not to strike it. A petition to strike a confessed
         judgment and a petition to open a confessed judgment are distinct
         remedies; they are not interchangeable.

Midwest Fin. Acceptance Corp. v. Lopez, 78 A.3d 614, 623 (Pa. Super.

2013) (citations omitted).

         In their first issue, Appellants contend Perry Highway “fail[ed] to strictly

comply with the law and rules governing judgments by confession,” and there

“are defects on the face of the record which require the confessed judgment

to be stricken.” Appellants’ Brief at 28. However, rather than explain the

defects, Appellants state: “The allegations of the Petition to Open or Strike

are incorporated herein by reference. The defects apparent on the face of the

record, such as a failure to ever file a Return of Service, as required by the

rules, have gone uncorrected, even though admitted to by [Perry Highway].”

Id. In their short discussion of this issue, Appellants reiterate, “The defects

on the record have been extensively set forth in the Petition to Strike.” Id.

at 29.

         The incorporation of pleadings by reference, as a substitute for

argument, is unacceptable. See Franciscus v. Sevdik, 135 A.3d 1092, 1096

n.6 (Pa. Super. 2016) (citation omitted); see also Deal v. Children’s Hosp.

of Phila., 223 A.3d 705, 714-15 (Pa. Super. 2019) (issue waived where

appellant “merely refers to or incorporates by reference prior legal filings.”).




                                         -4-
J-A06009-22


       Moreover, while Appellants assert Perry Highway’s failure to file a return

of service constitutes a fatal defect on the face of the pleadings, 3 they fail to

cite legal authority to support their claim. As we stated in Deal, “Rule of

Appellate Procedure 2119(a) requires that each distinct issue in the argument

section of a brief contain such discussion and citation of authorities as are

deemed pertinent.” Id. (citations omitted). This Court will not act as counsel

and will not develop arguments on behalf of an appellant. Commonwealth

v. Hardy, 918 A.2d 766, 771 (Pa. Super. 2007); Bombar v. West Amer.

Ins. Co., 932 A.2d 78, 94 (Pa. Super. 2007). When deficiencies in a brief

hinder our ability to conduct meaningful appellate review, we can dismiss the

appeal entirely or find certain issues to be waived. Pa.R.A.P. 2101; Hardy,

supra. As Appellants have failed to develop their argument, this first issue is

waived.

       In their second issue, Appellants maintain they were entitled to

discharge of their lease under the doctrines of frustration of purpose and/or

impracticability/impossibility      of   purpose.   Appellants’   Brief   at   13-20.

Appellants argue:

       The purpose of the Lease is clear. Tenants are to operate an
       escape room. The premises are not to be used for any other
       purpose. It is also clear from the unrebutted testimony of each of
       the Appellants that the premises cannot be used for this purpose
       by reason of the pandemic and the Orders of the Governor. The
____________________________________________


3Perry Highway argues it was not required to file a return of service because
Appellants’ counsel agreed to accept service on Appellants’ behalf. Perry
Highway’s Brief at 23.

                                           -5-
J-A06009-22


       purpose from [Appellants’] perspective is to have a space
       amenable to an escape room which they could (and did) adapt to
       such purpose. From [Perry Highway’s] perspective, the obligation
       is to deliver a space suitable for that purpose. Otherwise, of
       course, there would be no Lease.

       That purpose was met and was being fulfilled from January 2018
       into March of 2020. Circumstances, completely beyond the
       control or vision of either party, changed. Covid-19 was released
       into the world. As a result, “social distancing” orders were issued
       which shut down much of society, and the escape room in
       particular. The business could not be run at all. There was
       absolutely no portion of the escape room which could be operated
       safely, or without risking a violation of the Lease by operating in
       direct violation of the shut-down orders.

       This is the classic definition of “Frustration of Purpose.”

Appellants’ Brief at 13-14. Appellants also contend the events fell under the

doctrine of impracticability/impossibility of performance. Id. at 14-20.

       Perry Highway counters that the lease does not contain a force majeure

clause4 which would have allocated the risk of loss, and that nothing prevented

Appellants from negotiating one.           Perry Highway’s Brief at 11-12.         Perry

Highway      maintains     the    doctrines      of   frustration   of   purpose    and

impracticability/impossibility of purpose do not apply. Id. at 12-16.

       Under the doctrine of frustration of purpose,

       “[w]hen people enter into a contract which is dependent for the
       possibility of its performance on the continual availability of a
       specific thing, and that availability comes to an end by reason of
       circumstances beyond the control of the parties, the contract is
____________________________________________


4 A force majeure clause is a “contractual provision allocating the risk of loss
if performance becomes impossible or impracticable, esp. as a result of an
event or effect that the parties could not have anticipated or controlled.”
Black’s Law Dictionary, 340 (5th Pocket ed. 1996).


                                           -6-
J-A06009-22


     prima facie regarded as dissolved.” Hart v. Arnold, 884 A.2d
     316, 335 (Pa. Super. 2005) (citation omitted). The Restatement
     (Second) of Contracts section 261 provides:

           Discharge By Supervening Impracticability

           Where, after a contract is made, a party’s
           performance is made impracticable without his fault
           by the occurrence of an event the non-occurrence of
           which was a basic assumption on which the contract
           was made, his duty to render that performance is
           discharged, unless the language or the circumstances
           indicate the contrary.

     RESTATEMENT (SECOND) OF CONTRACTS § 261 (1981).

Ragnar Benson, Inc. v. Hempfield Twp. Mun. Auth., 916 A.2d 1183, 1190

(Pa. Super. 2007).

     To establish frustration of purpose,

     [f]irst, the purpose that is frustrated must have been a principal
     purpose of that party in making the contract. It is not enough
     that he or she had in mind some specific object without which he
     would not have made the contract. The object must be so
     completely the basis of the contract that, as both parties
     understand, without it the transaction would make little sense.
     Second, the frustration must be substantial. It is not enough
     that the transaction has become less profitable for the
     affected party or even that he will sustain a loss. The
     frustration must be so severe that it is not fairly to be
     regarded as within the risks that he assumed under the
     contract. Third, the non-occurrence of the frustrating event must
     have been a basic assumption on which the contract was made.
     This involves essentially the same sorts of determinations that are
     involved under the general rule on impracticability.

Step Plan Services, Inc. v. Koresko, 12 A.3d 401, 413 (Pa. Super. 2010)

(citation omitted) (emphasis in original, some emphases omitted). However,

a party’s wholly subjective expectations are insufficient to avoid enforcement


                                    -7-
J-A06009-22


of an otherwise clear agreement based on the frustration of purpose doctrine.

Id. Lastly, the doctrine of frustration of purpose is to be applied sparingly.

Darn v. Stanhope Steel, Inc., 534 A.2d 798, 812 (Pa. Super. 1987).

      As to the doctrine of impracticability/impossibility, we have referenced

the Restatement (Second) of Contracts in explaining that the doctrines of

impossibility or impracticability “will not apply if a performance remains

practicable and is merely beyond a particular party’s capacity to render it ...

the financial inability of one of the parties to complete obligations under the

contract will not effect a discharge.” Luber v. Luber, 614 A.2d 771, 774 (Pa.

Super. 1992); see also Felix v. Giuseppe Kitchens & Baths, Inc., 848

A.2d 943, 947 (Pa. Super. 2004) (“It is well-settled that a party assumes the

risk of his or her own inability to perform contractual duties.     A claim of

personal inability to perform the actions contemplated ... does not rise to the

level of legal impossibility.”).

      Further, the United States Supreme Court has held:

      For a successful impossibility defense [the defendant] would have
      to show that the nonoccurrence of [an event] was a basic
      assumption of these contracts.           The premise of this
      requirement is that the parties will have bargained with
      respect to any risks that are both within their
      contemplation and central to the substance of the contract;
      as Justice Traynor said, “[i]f [the risk] was foreseeable there
      should have been provision for it in the contract, and the absence
      of such a provision gives rise to the inference that the risk was
      assumed.”

U.S. v. Winstar Corp., 518 U.S. 839, 905 (1996) (citations and footnote

omitted, emphasis added).

                                     -8-
J-A06009-22


      In this case, the trial court opined,

      in their argument that it was impossible to perform the duties
      under the contract, [Appellants] seem to have a misplaced view
      of what is “performance” under the lease. The defendants do not
      “perform” under the contract by operating an escape room; rather
      they “perform” by paying the rent. The occasion of lost operating
      revenue that deprives them of the means to make payment under
      the lease needed to be addressed in the leases’ terms.

Trial Court Opinion, 7/7/20, at 3 (unnumbered). The court further observed

that Appellants “are the party who repudiated the lease by sending

correspondence to that effect on June 5, 2020.” Trial Court Opinion, 9/14/21,

at 3. The court also underscored that June 5, 2020 was the day businesses

reopened at 50% capacity in the western region of Pennsylvania. Id. The

court concluded, “Under such facts, [Appellants] cannot argue the doctrines

of impossibility of performance or frustration of purpose, because they were

not precluded from operating their business, albeit at a reduced capacity.” Id.

Upon review, we agree.

      Appellants have provided no persuasive authority for their claim. While

Pennsylvania recognizes the doctrines of frustration of purpose and/or

impossibility/impracticability, and even recognizing that the COVID-19

pandemic was unprecedented, Appellants have presented no legal authority

to persuade us that application of the doctrines is proper. See Appellants’

Brief at 13-20.     As Perry Highway discusses, there appears to be no

Pennsylvania law on point, although courts in New York have issued decisions

finding   that    the   doctrines    of       frustration   of   purpose   and/or


                                      -9-
J-A06009-22


impracticability/impossibility are inapplicable to COVID-19 closures.5     See

Perry Highway’s Brief at 13-16.

       In Hugo Boss Retail, Inc., the New York trial court granted summary

judgment to the landlord, following the tenant’s non-payment of rent due to

COVID closures. Hugo Boss Retail, Inc. v. A/R Retail, LLC, 71 Misc.3d

1222(A), at *2 (N.Y. Co. Sup. Ct. May 19, 2021). The court rejected the

doctrine of frustration of purpose, noting the long-term nature of the

commercial lease, the shortness of the closure period, and the foreseeability

of a temporary business closure during the life of the lease. Id. at ** 9-10.

In so holding, the court emphasized that when the New York courts have found

either frustration of purpose or impracticability/impossibility of purpose, they

have done so in narrow circumstances:

       Examples of a lease’s purposes being declared frustrated have
       included situations where the tenant was unable to use the
       premises as a restaurant until a public sewer was completed,
       which took nearly three years after the lease was executed, and
       where a tenant who entered into a lease of premises for office
       space could not occupy the premises because the certificate of
       occupancy allowed only residential use and the landlord refused
       to correct it[.]




____________________________________________


5 “The decisions of courts of other states are persuasive, but not binding,
authority.” Huber v. Etkin, 58 A.3d 772, 780 n.8 (Pa. Super. 2012) (citation
omitted).




                                          - 10 -
J-A06009-22


Id. at *8 (citations omitted). See also Gap v. Ponte Garde New York LLC,

524 F.Supp.3d 224, 232-39 (S.D.N.Y. 2021) (granting landlord’s motion for

summary judgment in breach of lease case and rejecting claims that COVID

closures    constituted    frustration    and/or   impracticability/impossibility   of

purpose).6 In other cases, New York courts have noted where a lease was for

building space and the space still exists, the frustration doctrine is

inapplicable. 35 East 75th Street Corp. v. Christian Louboutin L.L.C.,

2020 WL 7315470, at *2 (N.Y. Co. Sup. Ct. Dec. 9, 2020); see also Greater

New York Auto. Dealers Ass'n, Inc. v. City Spec, LLC, 70 Misc.3d

1209(A), at *9 (N.Y. Civ. Ct. 2020) (“[E]ven if Respondent were forced by the

Executive Order to close in-person operations at the Premises, a four-month

closure out of a five-year lease did not frustrate the overall purpose of the

Lease.”).

       The New York holdings are consistent with Pennsylvania case law. In

Albert M. Greenfield & Co., Inc., the tenant entered into two leases with

the landlord, one for land with a building, and the other for the surrounding,

undeveloped land, so the tenant could operate a used car sales, repair and

storage business. Albert M. Greenfield & Co., Inc. v. Kolea, 380 A.2d 758,



____________________________________________


6 “Decisions of the federal district courts ... are not binding on Pennsylvania
courts, even when a federal question is involved. Nevertheless, these
decisions are persuasive authority and helpful in our review of the issue
presented.” Dietz v. Chase Home Finance, LLC, 41 A.3d 882, 886 n.3 (Pa.
Super. 2012).

                                          - 11 -
J-A06009-22


758-59 (Pa. 1977).      In the second year of the lease, the building was

destroyed in an accidental fire, and the landlord placed barricades around the

surrounding land. Id. The Pennsylvania Supreme Court held the tenant was

relieved from his obligation under the leases pursuant to the doctrines of

impossibility and frustration of purpose. The Court explained:

      In the instant case, it is apparent that when the building was
      destroyed by fire it became impossible for the appellee to furnish
      the agreed consideration “. . . all that one story garage
      building. . . .” Nothing in the first lease implies that any interest
      in the land itself was intended to be conveyed. It is also obvious
      that the purpose of the lease with respect to the appellant was
      thereby frustrated.       As noted in the lease, the parties
      contemplated that appellant would use the building for the repair
      and sale of used motor vehicles. Without a building appellant
      could no longer carry on a used car business as contemplated by
      the parties at the time they entered into the lease agreement. It
      became extremely impracticable for the appellant to continue
      using the adjoining lot when his business office and repair stations
      were destroyed by the fire.           Additionally, because of the
      dangerous condition created by the fire, the city required appellee
      to barricade the property covered by both leases, thus preventing
      appellant from entering the property.

Id. at 759-60.

      Here, the situation is analogous to those discussed in the New York

cases, and distinguishable from Albert M. Greenfield. Appellants were more

than two years into the six-year lease when the COVID-19 pandemic caused

the relatively short-term, approximately 78-day closure. Had Appellants not

vacated the premises, they could have reopened, albeit at a reduced capacity,

on June 5, 2020. This is not the “substantial” frustration, discussed in Step,

supra, that allows for the application of the doctrine of frustration of purpose.


                                     - 12 -
J-A06009-22


Rather, Appellants experienced a situation where it was “less profitable” for

Appellants to operate their business, which is an insufficient basis for invoking

the doctrine. Step, 12 A.3d at 413.

      Moreover,   while   the   COVID-19      pandemic   may   not   have   been

unexpected, temporary closure of a building due to forces outside the control

of either party is foreseeable. Thus, we see no abuse of discretion or manifest

error in the trial court’s finding that the doctrines did not constitute

meritorious defenses allowing for the opening of the confessed judgment.

Appellants’ second issue does not merit relief.

      In their third issue, Appellants complain that the trial court erred in

finding the closure order did not amount to “a de facto taking of [ ] private

property which, under the terms of the subject lease drafted by [Perry

Highway] absolves the tenant, and any guarantor, of any further obligation

under the lease.” Appellants’ Brief at 21; Lease, 7/7/17, at 16 ¶ 24.

      Perry Highway does not dispute the existence of an eminent domain

clause in the lease, but contends Appellants’ claim is “baseless.” It relies on

the Pennsylvania Supreme Court’s decision in Friends of Danny DeVito v.

Wolf, 227 A.3d 872 (Pa. 2020).

      In Friends of Danny DeVito, four businesses challenged a closure

order. Id. at 876. They specifically argued the closure order,

      resulted in a taking of private property for public use without the
      payment of just compensation, in violation of the Fifth
      Amendment to the United States Constitution and Article I,
      Section 10 of the Pennsylvania Constitution.          According to

                                     - 13 -
J-A06009-22


     Petitioners, a taking need not involve a physical taking of the
     property to implicate the constitutional protections requiring just
     compensation. Instead, referring to the Executive Order as a
     government regulation, Petitioners argue that it is sufficient if a
     governmental regulation deprive[s] an owner of all economically
     beneficial or productive use of land....

Id. at 893 (footnotes, internal quotation marks, and citations omitted). The

Pennsylvania Supreme Court disagreed, stating:

     Petitioners have not established that a regulatory taking has
     occurred. The Executive Order results in only a temporary loss of
     the use of the Petitioners’ business premises, and the Governor’s
     reason for imposing said restrictions on the use of their property,
     namely to protect the lives and health of millions of Pennsylvania
     citizens, undoubtedly constitutes a classic example of the use of
     the police power to protect the lives, health, morals, comfort, and
     general welfare of the people[.] We note that the Emergency
     Code temporarily limits the Executive Order to ninety days unless
     renewed and provides the General Assembly with the ability to
     terminate the order at any time. Moreover, the public health
     rationale for imposing the restrictions in the Executive Order, to
     suppress the spread of the virus throughout the Commonwealth,
     is a stop-gap measure and, by definition, temporary. While the
     duration of COVID-19 as a natural disaster is currently unknown,
     the development of a vaccine to prevent future outbreaks, the
     development of an immunity in individuals previously infected and
     the availability of widespread testing and contact tracing are all
     viewed as the basis for ending the COVID-19 disaster.

Id. at 895-96 (citations and footnote omitted).

     Applying the above holding, Appellants’ claim that the closure order

constituted a de facto taking lacks merit. Id.; see also 1600 Walnut Corp.

v. Cole Haan Co. Store, 530 F.Supp.3d 555, 559 (E.D.Pa. 2021) (relying on

Friends of Danny DeVito to dismiss claim that closure order constituted

taking because “the Governor’s executive orders [were] a valid uses of police

power and not a taking under the exercise of eminent domain power”).

                                   - 14 -
J-A06009-22


       Finally, in their fourth issue, Appellants assert that the trial court erred

by allowing Perry Highway to make a “double recovery” on rent because Perry

Highway leased the property to a new tenant.7 Appellants’ Brief at 24. Perry

Highway concedes that Appellants are entitled to a credit at the time of

execution of the judgment. Perry Highway’s Brief at 21. Both parties rely on

this Court’s decision in Ferrick, supra.

       In Ferrick, as in this case, the tenant defaulted on the rent and

abandoned the property, and the landlord found a new tenant. Ferrick, 69

A.3d at 645-46. The landlord successfully filed a complaint for confession of

judgment for past-due rent, charges, accelerated rent and fees for the

remainder of the lease, which exceeded $1.5 million dollars. Id. The tenant

filed a motion to strike or open the judgment, which the trial court denied.

Id.

       On appeal, we affirmed the decision of the trial court. Id. at 658. We

stated, “where a commercial tenant vacates the leasehold, the landlord

may seek accelerated rent if the lease so provides, and re-let the


____________________________________________


7 Appellants also claim “other portions of the judgment” may be “excessive as
no accounting, required by the Lease, was ever provided for the amounts
claimed by Perry Highway[.]” Appellants’ Brief at 25. Appellants do not
specify what these “other portions” are or why they are excessive. Again, it
is not this Court’s responsibility to comb through the record seeking the factual
underpinnings of Appellants’ claim. Commonwealth v. Mulholland, 702
A.2d 1027, 1034 n.5 (Pa. Super. 1997) (“In a record containing thousands of
pages, this court will not search every page to substantiate a party’s
incomplete argument”). Accordingly, Appellants waived their claim that other
portions of the judgment are incorrect or excessive.

                                          - 15 -
J-A06009-22


premises. The landlord, however, must credit the tenant at execution for

sums paid by the replacement tenant.” Id. at 656 (emphases added). We

concluded the tenant’s claim of a double recovery, “does not provide Tenant

with a meritorious defense to the validity of the confessed judgment for

accelerated rent, but does support a credit against the judgment at

execution if Landlord receives rents from a new tenant.”            Id. at 657

(emphasis added).

      Accordingly, Ferrick does not support Appellants’ contention they are

entitled to open the judgment because Perry Highway sought accelerated rent

even though it had re-let the premises. The correct remedy is for Appellants

to receive a credit at execution. Appellants’ final issue does not merit relief.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/29/2022




                                     - 16 -